       Case 2:18-cv-00002-BMM Document 153 Filed 03/27/20 Page 1 of 5



Ian McIntosh
Mac Morris
CROWLEY FLECK PLLP
1915 South 19th Avenue
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433
Attorneys for Big Sky Resort

Breean Walas
Walas Law Firm
P.O. Box 4591
Bozeman, MT 59772
Telephone: (501) 246-1067
Attorney for Plaintiff


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 JOHN MEYER,                                 CV-18-2-BU-BMM

                     Plaintiff,              SECOND SET OF JOINT
                                             MOTIONS IN LIMINE
 vs.

 BIG SKY RESORT,

                     Defendants.

       Plaintiff John Meyer (“Meyer”), by and through his counsel, and Defendant

Big Sky Resort (“Big Sky”), by and through its counsel, move the Court for an

order in limine to exclude from the first phase of trial all reference to, evidence of,

or argument concerning the following:
        Case 2:18-cv-00002-BMM Document 153 Filed 03/27/20 Page 2 of 5



      1.     Big Sky’s benefits package for seasonal employees;

      2.     Meyer’s alleged intention to use any settlement proceeds or jury

award for the purchase of health care or a pay raise for Big Sky ski patrollers or

other seasonal employees;

      3.     Meyer’s meetings with Taylor Middleton;

      4.     Evi Dixon and Meyer being banned from Big Sky;

      5.     Meyer’s alleged motivation for filing suit, including but not limited to

statements that Meyer is attempting to “leverage” Big Sky and is “holding back”

the real reason for filing this lawsuit;

      6.     Big Sky’s investments in infrastructure, including but not limited to

ski lift upgrades;

      7.     Allegedly poor working conditions for Big Sky ski patrol, including

but not limited to an alleged lack of heat in ski patrol shacks;

      8.     Alleged discovery abuses by Big Sky or its counsel, including but not

limited to alleged withholding of documents or other information in discovery;

      9.     Statements, questions, or other suggestions that a verdict for Meyer

would cause higher insurance rates or raise the cost of healthcare for members of

the community;

      10.    Statements or representations, direct or indirect, that Big Sky would

pay a “just” claim;



                                                     Second Set of Joint Motions in Limine – 2
       Case 2:18-cv-00002-BMM Document 153 Filed 03/27/20 Page 3 of 5



      11.    The date, time, manner, or reasons that Meyer contacted attorney(s) to

represent him in this matter;

      12.    Meyer’s lawsuit against United Healthcare and the Billings Clinic;

      13.    Amanda Eggert’s lawsuit, including that she is the defendant in a

lawsuit arising from a May 2015 motor vehicle accident;

      14.    Any and all correspondence between Plaintiff’s Counsel and Defense

Counsel and/or the substance of such correspondence;

      15.    Suggestions or statements that a verdict for Plaintiff would be similar

to winning the lottery, jackpot justice, or other references to a game of chance, or a

windfall;

      16.     Evidence or argument that Meyer had or has health insurance that

paid his medical bills;

      17.    Any reference or statement the parties’ dispute is “not really that big

of a deal” or that it “should have been resolved without involving a jury”; and

      18.    Reference to, or the reading of, affidavits provided in this case, when

that affidavit was made by someone other than the testifying witness, except to the

extent such evidence may be appropriate for impeachment of an expert witness.

      The parties agree that all reference to, evidence of, or argument concerning

these categories of evidence should be excluded from the first phase of trial in this

matter in accordance with the Federal Rules of Evidence (“Rules”), including



                                                    Second Set of Joint Motions in Limine – 3
       Case 2:18-cv-00002-BMM Document 153 Filed 03/27/20 Page 4 of 5



Rules 402, 403, and 602. See also Doc. 48 at 7-8; Doc. 124 at 5-6 (providing for

seriatim trials). The parties further agree that if during trial either party believes

that the opposing party has opened the door to any of the above categories of

evidence, including for impeachment purposes, the party will request a bench

conference to address the issue with the Court before referring to or introducing

any excluded evidence.

      An appropriate order in limine will “ensure evenhanded and expeditious

management” of the upcoming trial. See McDonald v. Townsquare Media, LLC,

2014 WL 12600456 (D.Mont. March 11, 2014). Accordingly, the parties jointly

move the Court to enter an appropriate order in limine consistent with this motion.

      For the Court’s convenience, a proposed order is filed herewith.

             DATED this 27th day of March, 2020.

                                         CROWLEY FLECK PLLP


                                         By /s/ Ian McIntosh
                                           Ian McIntosh

                                            Attorneys for Big Sky Resort

                                         WALAS LAW FIRM


                                         By /s/ Breean Walas
                                           Breean Walas

                                            Attorneys for Plaintiff



                                                      Second Set of Joint Motions in Limine – 4
       Case 2:18-cv-00002-BMM Document 153 Filed 03/27/20 Page 5 of 5



                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 27th day
of March, 2020.

[ ]   U.S. Mail                 Breean Walas
[ ]   Hand Delivery             Walas Law Firm
[ ]   Facsimile                 P.O. Box 4591
[ ]   FedEx                     Bozeman, MT 59772
[x]   ECF                       Counsel for Plaintiff



                                        /s/ Ian McIntosh
                                        Ian McIntosh




                                                 Second Set of Joint Motions in Limine – 5
